t c memo united_states tax_court charles e lewis petitioner v commissioner of internal revenue respondent docket no filed date charles e lewis pro_se nancy e hooten for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’s federal_income_tax for and additions to tax under sec_6651 and and a after unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure concessions the issues for decision are whether petitioner has a deficiency of dollar_figure in hi sec_2002 federal_income_tax whether petitioner is liable for an addition_to_tax under sec_6651 whether petitioner is liable for an addition_to_tax under sec_6654 and whether the court should impose a penalty against petitioner under sec_6673 findings_of_fact some of the facts have been deemed stipulated pursuant to rule f and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in atlanta georgia during petitioner received wage income of dollar_figure from hartford life_insurance co also during petitioner received interest_income from the following sources dollar_figure from tiaa-cref dollar_figure from us federal credit_union dollar_figure from minnesota life_insurance co and dollar_figure from nwa federal credit_union during petitioner requested and received early retirement_plan distributions of dollar_figure and dollar_figure from state street retiree services for northwest airlines corp employees state street retiree services state street retiree service sec_2 respondent concedes petitioner is not liable for an addition_to_tax under sec_6651 issued forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to petitioner reflecting these early distributions petitioner had not reached the age of and was not disabled at the time the distributions were made the distributions were not part of a series of substantially_equal_periodic_payments and were not used to correct excess_deferrals excess_contributions or excess_aggregate_contributions the distributions were not made to petitioner after separation_from_service after the age of or pursuant to a qualified_domestic_relations_order petitioner did not use the distributions to pay for health insurance premiums or medical_expenses petitioner did not file a federal_income_tax return for on date respondent prepared a substitute for return for petitioner on date respondent mailed a notice_of_deficiency to petitioner respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure of that amount dollar_figure is attributable to a 10-percent additional tax on petitioner’s early retirement_plan distributions respondent determined that petitioner is liable for an addition_to_tax under sec_6651 of either dollar_figure or dollar_figure respondent further in the notice_of_deficiency the addition_to_tax under sec_6651 appears as both dollar_figure and dollar_figure because continued determined that petitioner is liable for an addition_to_tax under sec_6654 of dollar_figure on date petitioner filed his petition with this court contesting respondent’s determinations reflected in the notice_of_deficiency opinion a petitioner’s federal_income_tax deficiency respondent determined a deficiency of dollar_figure in petitioner’ sec_2002 federal_income_tax petitioner bears the burden of proving respondent erred in making this determination see rule a throughout these proceedings petitioner has presented tax- protester arguments including he is not a taxpayer respondent has no jurisdiction over him respondent lacks authority to assert income_tax deficiencies respondent failed to provide him with the most basic ‘due process’ protections as provided by both federal 4th 5th 6th and 7th amendments and state constitutions petitioner’s assertions have been rejected by this court and other courts and we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that continued respondent has conceded that petitioner is not liable for an addition_to_tax under sec_6651 the correct amount of the addition_to_tax under sec_6651 should be percent of the deficiency or dollar_figure see infra p these arguments have some colorable merit 737_f2d_1417 5th cir see eg wetzel v commissioner tcmemo_2005_211 rejecting as frivolous the argument that the taxpayer was not a taxpayer nunn v commissioner tcmemo_2002_250 rejecting as without merit the argument that the commissioner had no jurisdiction over the taxpayer or his documents we reject petitioner’s tax- protester arguments as frivolous and without merit under rule f it was deemed stipulated that petitioner received dollar_figure of wage income dollar_figure of interest_income and dollar_figure from early retirement_plan distributions it was further stipulated that petitioner did not meet any of the exceptions to the 10-percent additional tax imposed by sec_72 on the early distributions petitioner has presented no evidence that indicates respondent’s determination is incorrect therefore we hold that petitioner has a federal_income_tax deficiency of dollar_figure for petitioner also argued that he was improperly denied a collections due process hearing this argument likewise has no merit petitioner filed his petition in response to the notice_of_deficiency and respondent has not taken any collection action thus petitioner is not entitled to a collection hearing at this point see sec_6320 sec_6330 b additions to tax burdens of production and proof respondent bears the burden of production with respect to petitioner’s liability for the additions to tax see sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax see higbee v commissioner supra pincite once respondent meets his burden of production petitioner must come forward with evidence sufficient to persuade the court that respondent’s determinations are incorrect sec_6651 respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for sec_6651 imposes an addition_to_tax of up to percent of the amount of tax required to be shown on a return for failure_to_file the return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect under rule f it was deemed stipulated that petitioner failed to file a federal_income_tax return for respondent’s certificate of assessments and payments also indicates that petitioner failed to file a return we find that respondent has met his burden of production with regard to the addition_to_tax under sec_6651 petitioner has presented no evidence indicating his failure_to_file was due to reasonable_cause or that respondent’s determination is otherwise incorrect we hold that petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure sec_6654 respondent determined that petitioner is liable for an addition_to_tax under sec_6654 of dollar_figure for sec_6654 imposes an addition_to_tax on an underpayment of estimated_tax unless one of the statutory exceptions applies see sec_6654 under rule f it was deemed stipulated that petitioner failed to file a federal_income_tax return for and did not make estimated_tax payments during respondent’s certificate of assessments and payments also indicates that petitioner failed to file a return and did not make estimated_tax payments we find that none of the statutory exceptions applies and that respondent has met his burden of production petitioner has presented no evidence that respondent’s determination is incorrect we hold that petitioner is liable for an addition_to_tax under sec_6654 of dollar_figure c penalty under sec_6673 at trial respondent asked the court to impose a penalty on petitioner under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position is frivolous or groundless sec_6673 petitioner has asserted tax-protester arguments throughout these proceedings and we have rejected these arguments as frivolous and without merit however it does not appear that petitioner has previously been a litigant in this court or that he was warned before trial about the possibility of a penalty under sec_6673 for this reason we decline to impose a penalty under sec_6673 however we strongly admonish petitioner that if he persists in failing to file his tax returns and in pursuing tax-protester arguments we may not be so favorably inclined in the future in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
